DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/03/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112, second paragraph rejections of claims 8 and 15 have been withdrawn; (2) the 35 U.S.C. 112, fourth paragraph rejection of claim 13 been withdrawn; and (3) the 35 U.S.C. 103 rejection of claim 8 over Prakash and Shi has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			8
Amended claims: 				2, 3, 9, 11, 13, and 15
New claims: 					None
Claims currently under consideration:	1-7 and 9-20
Currently rejected claims:			1-7 and 9-20
Allowed claims:				None

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 3, 9, 11, and 13 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claims 2, 9, and 11 recite that the claimed invention comprises: “a flavor, a stilbene, a polyphenol, a hydroxybenzoic acid, an alkaloid, an anthocyanin, a coumarin, a chromone, a chalcone, a bioactive, or a taste modifier; or a flavonol, flavanone, flavone, isoflavone, or other flavonoid”.  However, it is unclear if the claims mean the substance can be one selected from the group consisting of a flavor, a stilbene, a polyphenol, a hydroxybenzoic acid, an alkaloid, an anthocyanin, a coumarin, a chromone, a chalcone, a bioactive, or a taste modifier or the substance can be one selected from the group consisting of a flavonol, flavanone, flavone, isoflavone, or other flavonoid.  Therefore, the claims are indefinite.  For the purpose of this examination, the claims will be interpreted as meaning any substance recited by the claims.  Furthermore, the recitation of “a flavonol, flavanone, flavone, isoflavone, or other flavonoid” is interpreted as meaning any flavonoid known in the art.
Claims 3 and 13 recite that the claimed invention comprises: “starch, amylose, amylopectin; or alginate, carrageenan, pectin, maltodextrin, carboxymethyl cellulose, or other polysaccharide; or collagen, casein, alpha-lactoglobulin, beta-lactoglobulin, alpha-lactalbumin, gelatin, mucin, bromelain, or other protein; or gum Arabic, locust bean gum, guar gum, xanthan gum, or other gum”.  However, it is unclear if the claims mean the substance can be one selected from the group consisting of starch, amylose, amylopectin; the substance can be one selected from the group consisting of alginate, carrageenan, pectin, maltodextrin, carboxymethyl cellulose, or other polysaccharide; the substance can be one selected group consisting of collagen, casein, alpha-lactoglobulin, beta-
  
Claim Rejections - 35 USC § 103
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (US 2008/0292775) in view of Shi (US 2012/0070533).
Regarding claim 1, Prakash teaches an edible aqueous microdispersion (corresponding to liquid tabletop sweetener composition wherein the sweetener is combined with a liquid carrier) ([0143], [0146]), comprising a co-precipitate material of a hydrophilic polymer  and rebaudioside D (corresponding to an agglomerate of a sweetener composition and binding agent) ([0027], [0077]); and an aqueous phase (corresponding to combined with a liquid carrier) ([0146]), wherein the co-precipitate material has a perceptible taste in the aqueous microdispersion (corresponding to delivery systems for sweeteners that exhibit improved taste and/or flavor profile) ([0004]).  Prakash states that an objective of the 
However, Shi teaches a sweetener composition comprising a steviol glycoside ([0013]) such as rebaudioside D ([0024]) with the ability to eliminate bitterness of the steviol 
It would have been obvious for a person of ordinary skill in the art to have modified the co-precipitate material of Prakash to have a particle size of 15 µm or less as taught by Shi.  Since Prakash teaches that an objective of the invention is to reduce unpleasant bitterness of a natural high-potency sweetener such as rebaudioside D, but does not specify a particle size, a skilled practitioner would be motivated to consult an additional reference such as Shi in order to determine a suitable particle size for a sweetener composition comprising rebaudioside D wherein the bitter taste would be eliminated.  The selection of a particle size within the overlapping range renders the claimed particle size obvious.
Regarding claim 2, the prior art teaches the invention as disclosed above in claim 1, including the microdispersion further comprising a flavor, flavonoid (Prakash [0113]), a flavonol, a flavanone, a flavone, an isoflavone, a polyphenol, an anthocyanin (Prakash [0136]), a taste modifier (corresponding to sweet taste improving taste additives) or a combination of any of them (Prakash [0136]).
Regarding claim 3, the prior art teaches the invention as disclosed above in claim 1, including the hydrophilic polymer comprises carboxymethyl cellulose or maltodextrin (Prakash [0028]).
Regarding claim 4, 
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 4, including the edible composition is a sweetener or beverage ([0143], [0147]).
Regarding claim 6, Prakash teaches an edible composition comprising a sweetener (corresponding to agglomerates) ([0027]), wherein the edible composition is prepared by a method comprising: providing a solution of the sweetener comprising as a solvent a mixture of water and alcohol; providing a solution of a water-soluble hydrophilic polymer; combining the solution of the sweetener and the solution of the hydrophilic polymer to form a hydrophilic polymer and sweetener solution (corresponding to a sweetener composition and a binding agent such as carboxymethyl cellulose, gellan gum, hydroxypropylmethyl cellulose dissolved in two separate solvents before being combined into a single solution); allowing the sweetener to co-precipitate with the hydrophilic polymer (corresponding to an agglomerate of a sweetener composition and binding agent)  ([0027]); and adding the co-precipitate material to an edible composition (corresponding to tabletop sweeteners or powdered drink mixes) ([0037]), wherein the sweetener is rebaudioside D ([0077]).  Prakash also discloses that a skilled practitioner would recognize that a number of parameters may be adjusted to obtain a desired particle size ([0032]) and that goal of the composition is to suppress, reduce or eliminate bitter taste of the natural high-potency sweetener in the sweetener composition ([0115]).  It does not teach the co-precipitate material to have a mean particle size of 2.0-15.0 µm.
However, Shi teaches a sweetener composition comprising a steviol glycoside ([0013]) such as rebaudioside D ([0024]) with the ability to eliminate bitterness of the steviol glycoside by reducing the particle size of the composition to 15 µm or less ([0013]), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the co-precipitate material of Prakash to have a particle size of 15 µm or less as taught by Shi.  Since Prakash teaches that an objective of the invention is to reduce unpleasant bitterness of a natural high-potency sweetener such as rebaudioside D, but does not specify a particle size, a skilled practitioner would be motivated to consult an additional reference such as Shi in order to determine a suitable particle size for a sweetener composition comprising rebaudioside D wherein the bitter taste would be eliminated.  The selection of a particle size within the overlapping range renders the claimed particle size obvious.  It is also noted that claim 6 is a product-by-process claim and "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.
Regarding claim 7, 
Regarding claim 9, the prior art teaches the invention as disclosed above in claim 6, including the microdispersion further comprising a flavor, flavonoid (Prakash [0113]), a flavonol, a flavanone, a flavone, an isoflavone, a polyphenol, an anthocyanin (Prakash [0136]), a taste modifier (corresponding to sweet taste improving taste additives), or a combination of any of them (Prakash [0136]).
Regarding claim 10, 
However, Shi teaches a sweetener composition comprising a steviol glycoside ([0013]) such as rebaudioside D ([0024]) with the ability to eliminate bitterness of the steviol glycoside by reducing the particle size of the composition to 15 µm or less ([0013]), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the co-precipitate material of Prakash to have a particle size of 15 µm or less as taught by Shi.  Since Prakash teaches that an objective of the invention is to reduce unpleasant bitterness of a natural high-potency sweetener such as rebaudioside D, but does not specify a particle size, a skilled practitioner would be motivated to consult an additional reference such as Shi in order to determine a suitable particle size for a sweetener composition comprising rebaudioside D wherein the bitter taste would be eliminated.  The selection of a particle size within the overlapping range renders the claimed particle size obvious.  
Regarding claim 11, the prior art teaches the invention as disclosed above in claim 10, including the microdispersion further comprising a flavor, flavonoid (Prakash [0113]), a flavonol, a flavanone, a flavone, an isoflavone, a polyphenol, an anthocyanin (Prakash [0136]), a taste modifier (corresponding to sweet taste improving taste additives), or a combination of any of them (Prakash [0136]).
Regarding claim 12, 
Regarding claim 13, the prior art teaches the invention as disclosed above in claim 10, including the hydrophilic polymer comprises carboxymethyl cellulose or maltodextrin (Prakash [0028]).
Regarding claim 14, the prior art teaches the invention as disclosed above in claim 10, including the solvent in the solution is ethanol (Prakash [0028]) and that the premix solution comprising a low solubility food ingredient material, binding agent, and solvent comprises the binding agent in amount of about 1-50 wt.% of the premix solution and that the low solubility food ingredient is in a weight ratio of 1:10 to 10:1 with the binding agent (Prakash [0029]).  Therefore, the amount of ethanol in the solution comprising the low solubility food ingredient material overlaps the claimed ethanol content. 
Regarding claim 15, the prior art teaches the invention as disclosed above in claim 10, including the potency of natural-high-potency sweeteners is from about 30- 8,000 times more potent than sucrose (Prakash [0150]) and that the edible aqueous microdispersion comprises a sweetness of up to 100 times that of an equivalent amount of sugar (Prakash [0146]).  The disclosed potency of the natural high-potency sweetener and the sweetness level of the microdispersion includes an amount of co-precipitate material within the microdispersion that overlaps the claimed range.
Regarding claim 16, Prakash teaches an edible aqueous microdispersion (corresponding to liquid tabletop sweetener) ([0143], [0147]) comprising a co-precipitate material of a water-soluble hydrophilic polymer and low solubility food ingredient material (corresponding to agglomerates made from a sweetener composition and a binding agent) ([0027]-[0028], [0077]), wherein the aqueous microdispersion is prepared by a method comprising: providing a solution of a low solubility food ingredient material comprising 
However, Shi teaches a sweetener composition comprising a steviol glycoside ([0013]) such as rebaudioside D ([0024]) with the ability to eliminate bitterness of the steviol glycoside by reducing the particle size of the composition to 15 µm or less ([0013]), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the co-precipitate material of Prakash to have a particle size of 15 µm or less as taught by Shi.  Since Prakash teaches that an objective of the invention is to reduce unpleasant bitterness of a natural high-potency sweetener such as rebaudioside D, but does not specify a particle size, a skilled practitioner would be motivated to consult an additional In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.
Regarding claim 17, the prior art teaches the invention as disclosed above in claim 16, including the hydrophilic polymer comprises carboxymethyl cellulose (Prakash [0028]).
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 16, including the hydrophilic polymer comprises carboxymethyl cellulose; the solvent in the solution is ethanol (Prakash [0028]); the premix solution comprising a low solubility food ingredient material, binding agent, and solvent comprises the binding agent in amount of about 1-50 wt.% of the premix solution; and the low solubility food ingredient is in a weight ratio of 1:10 to 10:1 with the binding agent (Prakash [0029]).  Therefore, the amount of ethanol in the solution comprising the low solubility food ingredient material overlaps the claimed ethanol content.
Regarding claim 19, 
Regarding claim 20, the prior art teaches the invention as disclosed above in claim 1, including the co-precipitate material has a mean particle size of 15 µm or less (Shi [0013]), which overlaps the claimed range.

Response to Arguments
Claim Rejection – 35 U.S.C. §112, second paragraph of claims 2, 3, 8, 9, 11, 13, and 15: Applicant amended claims 2, 3, 9, 11, 13, and 15 to fully address the former rejections and Applicant canceled claim 8.  The rejections of claims 8 and 15 are withdrawn but, claims 2, 3, 9, 11, and 13 remain rejected under new grounds.

Claim Rejection – 35 U.S.C. §112, fourth paragraph of claim 13: Applicant amended claim 13 to fully address the rejection and therefore, the rejection is withdrawn.

Claim Rejection – 35 U.S.C. §103 of claims 1-20 over Prakash and Shi: Applicant’s arguments have been fully considered and the arguments are considered unpersuasive or moot.
Applicant canceled claim 8 (Applicant’s Remarks, page 7, paragraph 1).  Applicant stated that Prakash discloses a binder held agglomerate in [0026]-[0037] which are used to prepare tabletop sweeteners and powdered drink mixes.  Applicant stated that a skilled practitioner would have understood that from this disclosure of Prakash that the agglomerates are soluble in the liquids they are dissolved in and therefore, the practitioner would not have attempted to create an aqueous microdispersion as suggested by the Examiner.  Applicant argued that even if the practitioner overlooked the fact that Prakash’s agglomerates were water soluble and would not disperse in water, the 
However, Prakash teaches that an objective of the invention is to create a substantially water-soluble delivery system for natural high-potency sweeteners ([0002]), wherein the term “substantially” does not imply that all of the disclosed delivery system dissolves in water.  Therefore, a liquid sweetener delivery system in Prakash comprising the agglomerate ([0037]) and an aqueous solvent ([0146]) wherein not all of the agglomerate is dissolved in the solvent is categorized as an aqueous microdispersion.  This microdispersion is the second microdispersion formed in Prakash as it also teaches the formation of a first microdispersion.  Prakash discloses a first microdispersion when teaching that the solvent for forming the solution containing the low solubility material 
Applicant stated that Shi does not remedy the deficiency of Prakash as nothing in Shi teaches or suggests preparing microdispersions or co-precipitates.  Applicant argued that 
However, Prakash teaches the formation of a first and second aqueous microdispersion as discussed above and, as such, Shi continues to be merely cited for its teaching regarding particle size.  Since the combination of Prakash and Shi teaches the features of the claims 1-7 and 9-20 as describe above and Applicant’s arguments have been found to be unpersuasive, the rejection of the claims are maintained as written herein.  Applicant’s cancelation of claim 8 renders its rejection moot.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791